DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 3/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “in a shape of a housing” is unclear.  What is a “housing” shape?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Denny et al (US 4,997,054) in view of Piretti (US 6,540,300).  Denny discloses:
With regard to claim 1 - A work vehicle comprising: 
an operator's seat 14; 
a console 12 including a housing portion 30 being in a shape of a housing and an operation portion 18, the console being provided lateral to the operator's seat 14; and 
an armrest (see below) including an upper surface, the armrest being provided lateral to the operator's seat 14 and in a rear of the operation portion 18.
  
    PNG
    media_image1.png
    391
    600
    media_image1.png
    Greyscale

Denny fails to explicitly disclose the armrest operating independently of the console such that a rear end of the upper surface is laterally displaced in a top view and wherein the bracket has a lateral plate portion, the lateral plate portion is a flat plate having an elongated shape and extending in a fore/aft direction, and the lateral plate portion is arranged outside the housing portion, and the lateral plate portion has a boss fitting portion provided with a hole in which the boss portion is fitted.
Piretti teaches an armrest for a chair, said armrest including an upper surface and operating such that a rear end of the upper surface is laterally displaced in a top view, and wherein the armchair comprises a cushion portion including the upper surface (top-most surface, Fig. 1A), a boss portion 26 protruding downward from the cushion portion along a pivot central axis 38, and a bracket attached to and supporting the cushion portion, the bracket has a lateral plate portion 31, the lateral plate portion 31 is a flat plate having an elongated shape and extending in a fore/aft direction (31, 31a), and the lateral plate portion has a boss fitting portion 38 provided with a hole in which the boss portion 26 is fitted.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Denny with the teaching of Piretti’s armrest to increase comfort through adaptability while maintaining a simple design.

With regard to claim 2, Piretti teaches wherein the armrest pivots around a pivot central axis 38 that intersects with the upper surface (see Fig. 1A).

With regard to claim 3, Piretti teaches wherein the pivot central axis 38 is located closer to a front end of the upper surface than to the rear end of the upper surface in a fore/aft direction (See Fig. 1A).

With regard to claim 5, Denny disclose wherein the console 12 further includes a front portion provided in front of the armrest 22, and the front portion is provided such that a lateral distance from a centerline of the operator's seat 14 that extends in a fore/aft direction to the front portion increases from a rear side toward a front side in the top view (see Fig. 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment to claim 1 appears to get around the original rejection.  However, it would not be beyond the realm of obviousness to modify the seat armrest of Denny such that it can be adjusted in order to help an operator achieve a comfortable operating position.  As such, the teaching of Piretti’s adjustable armrest reads on the added limitations to the armrest of claim 1 and the claims remain rejected.  If Applicant feels it would help expedite prosecution, Examiner is open to discussing possible further claim amendments in light of the new rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        June 6, 2022


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616